


Exhibit 10.2


GRANITE CONSTRUCTION INCORPORATED
RESTRICTED STOCK UNIT AGREEMENT



    
Granite Construction Incorporated has granted to the Participant named in the
Notice of Grant of Restricted Stock Unit (the “Notice”), which together with
this Restricted Stock Unit Agreement (the “Agreement”) has been delivered
electronically to the Participant, an Award consisting of common stock
equivalents subject to the terms and conditions set forth in the Notice and this
Agreement. The Award has been granted pursuant to the Granite Construction
Incorporated 2012 Equity Incentive Plan (the “Plan”), as amended to the Date of
Grant. By accepting the Award, the Participant: (a) represents that the
Participant has read and is familiar with the terms and conditions of the Notice
and this Agreement, (b) accepts the Award subject to all of the terms and
conditions of the Notice and this Agreement, (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Notice or this Agreement, and (d) acknowledges
receipt of a copy of the Notice and this Agreement.



I.

Definitions and Construction.



A.

Definitions. Unless otherwise defined herein, capitalized terms shall have the
meanings assigned in the Notice or the Plan. Wherever used herein, the following
terms shall have their respective meanings set forth below:



1.

“Board” means the Board of Directors of the Company.



2.

“Change in Control” means the occurrence of any of the following events with
respect to the Company but only to the extent that such change in control
transaction is a change in the ownership of effective control of the Company or
a change in the ownership of a substantial portion of the assets of the Company
as defined in the regulations promulgated under Section 409A of the Code:



a.

an acquisition, consolidation, or merger of the Company with or into any other
corporation or corporations, unless the stockholders of the Company retain,
directly or indirectly, at least a majority of the beneficial interest in the
voting stock of the surviving or acquiring corporation or corporations; or



b.

the sale, exchange, or transfer of all or substantially all of the assets of the
Company to a transferee other than a corporation or partnership controlled by
the Company or the stockholders of the Company; or



c.

a transaction or series of related transactions in which stock of the Company
representing more than thirty percent (30%) of the outstanding voting power of
the Company is sold, exchanged, or transferred to any single person or
affiliated persons leading to a change of a majority of the members of the
Board.

1

--------------------------------------------------------------------------------




The Board shall have final authority to determine whether multiple transactions
are related and the exact date on which a Change in Control has been deemed to
have occurred under subsections a, b, and c above.



3.

“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
regulations promulgated thereunder.



4.

“Committee” means the Compensation Committee or other committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers.



5.

“Company” means Granite Construction Incorporated, a Delaware corporation, or
any successor corporation thereto.



6.

“Director” means a member of the Board who is not an Employee.



7.

“Disability” means a permanent and total disability as defined under the
Company’s Long Term Disability Plan or any successor plan, regardless of whether
the Participant is covered by such Long Term Disability Plan.



8.

“Employee” means any person treated as an employee (including an officer or a
Director who is also treated as an employee) in the records of a Participating
Company; provided, however, that neither service as a Director nor payment of a
director’s fee shall be sufficient to constitute employment for this purpose.



9.

“Parent Corporation” means any present or future “parent corporation” of the
Company, as defined in Section 424(e) of the Code.



10.

“Participating Company” means the Company or any Parent Corporation or
Subsidiary Corporation.



11.

“Participating Company Group” means, at any point in time, all corporations
collectively which are then Participating Companies.



12.

“Retirement” means, with respect to a Director, resignation from Service on the
Board after attaining the age of 55 and after at least ten years of service on
the Board.

2

--------------------------------------------------------------------------------





13.

“Service” means the Participant’s employment or service with the Participating
Company Group, whether in the capacity of an Employee or a Director. The
Participant’s Service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders Service to the
Participating Company Group or a change in the Participating Company for which
the Participant renders such Service, provided that there is no interruption or
termination of the Participant’s Service. Furthermore, the Participant’s Service
shall not be deemed to have terminated if the Participant takes any military
leave, sick leave, or other bona fide leave of absence approved by the Company;
provided, however, that unless otherwise designated by the Company or required
by law, a leave of absence shall not be treated as Service for purposes of
determining the number of vested common stock equivalents. The Participant’s
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the corporation for which the Participant performs Service
ceasing to be a Participating Company. Subject to the foregoing, the Company, in
its discretion, shall determine whether the Participant’s Service has terminated
and the effective date of such termination.



14.

“Stock” means the common stock of the Company.



15.

“Subsidiary Corporation” means any present or future “subsidiary corporation” of
the Company, as defined in Section 424(f) of the Code.



16.

“Termination After Change in Control” means the termination by the Participating
Company Group of the Participant’s Service with the Participating Company Group
within twelve (12) months after a Change in Control.



B.

Construction. Captions and titles contained herein are for convenience only and
shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.



II.

The Award.



A.

Number of Common Stock Equivalents. The number of common stock equivalents
subject to the Participant’s Award shall be set forth in the Notice and may be
adjusted from time to time for adjustments in capitalization, as provided in
Section 5.3 of the Plan.



B.

Payment. Except as provided in Section II D below, the Participant’s Award shall
be settled by the delivery of Stock, which shall be distributed to the
Participant not later than three months following the date the common stock
equivalents are vested pursuant to Section III B 1 or 2.

3

--------------------------------------------------------------------------------





C.

Issuance of Shares in Compliance with Law. The issuance of the Stock, if any,
shall be subject to compliance with all applicable requirements of federal,
state or foreign law with respect to such securities. No Stock shall be issued
hereunder if its issuance would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance of any Stock shall relieve the Company of
any liability in respect of the failure to issue such Stock as to which such
requisite authority shall not have been obtained. As a condition to the issuance
of the Stock, if any, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.



D.

Election to Defer. The Participant may elect to defer receipt of the shares of
Stock that otherwise would have been issued pursuant to Section II B above. Any
such deferral shall be in the form of common stock equivalents and shall be
subject to and in compliance with Section 409A of the Code and the Company’s Key
Management Deferred Compensation Plan II (the “NQDC”) as follows:



1.

Deferral Election.



a.

Any election to defer must be signed and dated by the Participant and must
designate whether his or her common stock equivalents will be paid in a lump sum
or in up to ten annual installments. If the Participant elects to defer receipt
of his or her common stock equivalents, the Participant must elect to defer 100%
of the common stock equivalents. The Participant’s election is irrevocable upon
receipt of the deferral election by the Company.



b.

The Participant’s election to defer receipt of the common stock equivalents must
be received by the Company not later than end of the calendar year prior to the
year in which the Participant’s Award is granted or as otherwise provided in the
NQDC.



2.

Distribution. The deferred Stock units will be distributed to the Participant in
accordance the NQDC. On the payment date, each common stock equivalent shall be
converted into one share of Stock. All distributions will be in shares of Stock.



3.

Dividend Equivalents. During the deferral period, on each dividend payment date,
dividend equivalents will be credited to each common stock equivalent. Such
dividend equivalents shall be converted into common stock equivalents as of the
dividend payment date by dividing the amount of the dividend equivalents by the
closing price of the Stock on the dividend payment. All such common stock
equivalents shall be distributed in accordance with Section II D 2 above.

4

--------------------------------------------------------------------------------





III.

Vesting of Shares.



A.

Normal Vesting. Except as provided in Section III B, the Award shall vest on May
20 in the calendar year following the date of grant, or for a newly elected
director, on May 20 following his or her election to the Board. Notwithstanding
the foregoing, the Award shall be 100% vested when the Participant is Retirement
eligible.



B.

Effect of Termination of Service on Vesting. The effect of the termination of
the Participant’s Service prior to the vesting date shall be as follows:



1.

Death or Disability. If the Participant’s Service is terminated prior to the
vesting date by reason of the death or Disability (but only to the extent that
such disability is a “disability” as defined in Section 409A(a)(2)(c) of the
Code) of the Participant, the vesting of the Award shall be accelerated in full
as of the date of the Participant’s termination of Service and payment shall be
made in accordance with Section II B 2.



2.

Termination After Change in Control. If the Participant’s Service ceases prior
to the vesting date as a result of Termination After Change in Control (but only
to the extent that such Termination After Change in Control is a “separation
from service” as defined in the regulations promulgated under Section 409A of
the Code), the vesting of the Award shall be accelerated in full as of the date
of the Participant’s Termination After Change in Control and payment shall be
made in accordance with Section II B 2.



C.

Federal Excise Tax Under Section 4999 of the Code.



1.

Excess Parachute Payment. In the event that any acceleration of vesting pursuant
to this Agreement and any other payment or benefit received or to be received by
the Participant would subject the Participant to any excise tax pursuant to
Section 4999 of the Code due to the characterization of such acceleration of
vesting, payment or benefit as an excess parachute payment under Section 280G of
the Code, then the vesting, payments or benefits shall be reduced to the extent
necessary so that the Participant shall not be subject to any excise tax
pursuant to Section 4999 of the Code. To the extent that vesting, payments or
benefits are reduced pursuant to this Section III C 1, such reduction shall take
place in the following order: cash payments, vesting (applied to Awards in
reverse chronological order based on the Date of Grant), benefits.



2.

Determination by Independent Accountants. All computations and determinations
called for by this Section III C shall be promptly determined and reported in
writing to the Company and the Participant by independent public accountants or
other independent advisors selected by the Company and reasonably acceptable to
the Participant (the “Accountants”), and all such computations and
determinations shall be conclusive and binding upon the Participant and the
Company. For the purposes of such determinations, the Accountants may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Participant shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make their required determinations. The Company shall bear
all fees and expenses charged by the Accountants in connection with such
services.



5

--------------------------------------------------------------------------------





IV.

Dividend Equivalents. Dividend equivalents shall be credited in respect of the
Company common stock equivalents covered by the Participant’s Award. Such
dividend equivalents shall be converted into additional common stock equivalents
covered by the Award by dividing (1) the aggregate amount or value of the
dividends paid with respect to that number of stock equivalents covered by the
Award by (2) the Fair Market Value per share of Company common stock on the
payment date for such dividend. Any additional stock equivalents covered by the
Award credited by reason of such dividend equivalents shall be subject to all
the terms and conditions of this underlying Restricted Stock Units Award
Agreement to which they relate.



V.

Tax Matters.



A.

Tax Withholding. It is the Company’s current belief that with respect to an
Award granted to a Director, no income or employment tax withholding is required
either on the grant, vest or payment of the Award; however, at the time the
Award is accepted, or any time thereafter as requested by a Participating
Company, the Participant hereby authorizes withholding from any amounts payable
to the Participant, and the Participant otherwise agrees to make adequate
provision for, any sums required to satisfy the federal, state, local and
foreign tax withholding obligations of the Participating Company, if any, which
arise in connection with the Award, including, without limitation, obligations
arising upon the transfer of Stock to the Participant. The Company shall have no
obligation to deliver the Stock until the tax withholding obligations of the
Participating Company, if any, have been satisfied by the Participant.



B.

Withholding in Shares. To the extent that income or employment tax withholding
is required, the Participant may elect to satisfy all or any portion of a
Participating Company’s tax withholding obligations by requesting the Company to
withhold a number of whole shares of Stock otherwise deliverable to the
Participant or by tendering to the Company a number of whole shares acquired
otherwise than pursuant to the Award having, in any such case, a fair market
value, as determined by the Company as of the date on which the tax withholding
obligations arise, not in excess of the amount of such tax withholding
obligations determined by the applicable minimum statutory withholding rates.
Any adverse consequences to the Participant resulting from the procedure
permitted under this Section V B, including, without limitation, tax
consequences, shall be the sole responsibility of the Participant.



C.

Tax Consequences. Restricted Stock Unit Awards may be deferred compensation and
subject to the design limitations and requirements of Section 409A of the Code.
If the limitations and requirements of Section 409A of the Code are violated,
deferred and vested amounts will be subject to tax at ordinary income rates
immediately upon such violation and will be subject to penalties for Federal tax
purposes equal to (i) 20% of the amount deferred and (ii) interest at a
specified rate on the under-payment of tax that would have been paid had the
deferred compensation been included in gross income in the taxable year in which
it was first deferred. State tax penalties, including a 20% California state
penalty, also may apply.



6

--------------------------------------------------------------------------------





VI.

Rights as Employee or Director. The Award is not an employment or service
contract, and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on the part of the Participant to continue in the
service of the Company or on the part of the Company to continue the
Participant’s service. In addition, nothing in this Agreement shall obligate the
Company, its stockholders, board of directors, officers or employees to continue
any relationship that the Participant might have as a Director.



VII.

Miscellaneous Provisions.



A.

Administration. All questions of interpretation concerning the Notice and this
Agreement shall be determined by the Committee. All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award. Any officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.



B.

Amendment. The Committee may amend this Agreement at any time; provided,
however, that no such amendment may adversely affect the Participant’s rights
under this Agreement without the consent of the Participant. No amendment or
addition to this Agreement shall be effective unless in writing.



C.

Nontransferability of the Award. The Award may not be assigned or transferred in
any manner except by will or by the laws of descent and distribution. During the
lifetime of the Participant, all rights with respect to this Award shall be
exercisable only by the Participant.



D.

Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.



E.

Binding Effect. This Agreement shall inure to the benefit of the successors and
assigns of the Company and, subject to the restrictions on transfer set forth
herein, be binding upon the Participant and the Participant’s heirs, executors,
administrators, successors and assigns.



7

--------------------------------------------------------------------------------





F.

Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, email or upon deposit in the United States Post Office, by
registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address below or at such other address as such party may
designate in writing from time to time to the other party. Notices sent to the
Company shall be addressed to the Company at 585 West Beach Street, PO Box
50085, Watsonville, CA 95077. Notices sent to the Participant shall be delivered
by email to Participant’s email address on file with the Company or mailed to
the Participant’s address on file with the Company



G.

Integrated Agreement. The Plan, the Notice and this Agreement constitute the
entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein and supersede any prior
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or in the Notice.



H.

Applicable Law. The Agreement shall be governed by the laws of the State of
California as such laws are applied to agreements between California residents
entered into and to be performed entirely within the State of California.



I.

Beneficiary Designation. The Participant may name, from time to time, any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of the Participant’s death
before he or she receives any or all of such benefit. Each designation will
revoke all prior designations by the Participant, shall be in a form prescribed
by the Company, and will be effective when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to his or her estate.





8